DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Office action, which corrects the Notice of Allowability mailed 8/8/2022 (hereinafter “NOA”), includes an amendment to claim 11 (to correct its dependency) but is otherwise identical to the NOA.

Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on 6/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are canceled by Applicant.  Claims 21-25 are newly presented by Applicant.  Claims 1-15 & 21-25 were pending as of the amendment filed 6/15/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Levy on 7/29/2022 & 8/10/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A propulsion system, comprising: 
a solid hydride storage unit comprising canisters in which one or more metal hydride compound segments are stored and from which gaseous hydrogen fuel desorbed from the one or more metal hydride compound segments is drawn, wherein each canister comprises an outer casing, first heating element films, and perforated heating element films, the first heating element films of each canister being supported on an interior surface of the outer casing, the perforated heating element films defining a central gas channel, the one or more metal hydride compound segments being interposed between the first heating element films and the perforated heating element films; 
an engine comprising a combustion chamber; and 
a piping system to draw the gaseous hydrogen fuel from the solid hydride storage unit, the piping system being interposed between the solid hydride storage unit and the combustion chamber, 
the combustion chamber being receptive of the gaseous hydrogen fuel drawn from the solid hydride storage unit by the piping system and configured to combust the gaseous hydrogen fuel to drive an operation of the engine.
3.  The propulsion system according to claim 1, wherein the engine is configured to generate 
4.  The propulsion system according to claim 1, wherein the gaseous hydrogen fuel is desorbed from the one or more metal hydride compound segments 
6.  A propulsion system, comprising: 
an engine comprising a combustion chamber; 
a solid fuel storage system comprising one or more metal hydride compound segments and canisters in which the one or more metal hydride compound segments are stored; 
a heating system operable to apply heat to the one or more metal hydride compound segments to desorb gaseous hydrogen fuel from the one or more metal hydride compound segments, the heating system comprising heating elements disposed in each of the canisters to heat the one or more metal hydride compound segments; and 
a piping system configured to direct the gaseous hydrogen fuel to the combustion chamber of the engine, 
wherein the combustion chamber is receptive of the gaseous hydrogen fuel and configured to combust the gaseous hydrogen fuel to drive an operation of the engine, 
wherein each canister comprises an outer casing, the heating elements comprise first heating element films and perforated heating element films, the first heating element films of each canister being supported on an interior surface of the outer casing, the perforated heating element films of each canister defining a central gas channel, and 
wherein each canister is configured such that the one or more metal hydride compound segments are radially interposed between the first heating element films and the perforated heating element films. 
7. - - CANCELED - - 
8.  The propulsion system according to claim [[7]] 6, wherein: the solid fuel storage system further comprises tubular elements, and each canister is loadable and unloadable as a singular unit into and from a corresponding one of the tubular elements. 
9. - - CANCELED - - 
10.  The propulsion system according to claim [[9]] 6, further comprising segment insulators axially interposable between adjacent ones of the one or more metal hydride compound segments. 

11. The propulsion system according to claim [[7]] 6, wherein: the canisters have varying capacities, and the heating system is controllable to selectively heat the one or more metal hydride compound segments in each of the canisters having the varying capacities in accordance with one or more of a predefined schedule and the operation of the engine.
15.  An aircraft[[,]] comprising the propulsion system according to claim 6, wherein: the engine comprises one or more gas turbine engines, and the solid fuel storage system comprises one or more of an internal storage unit and an external storage unit. 

21.  An aircraft, comprising: 
an engine comprising a combustion chamber; 
a fuel storage system comprising one or more metal hydride compound segments and canisters in which the one or more metal hydride compound segments are stored; 
a heating system operable to apply heat to and to desorb gaseous hydrogen fuel from the one or more metal hydride compound segments, the heating system comprising heating elements disposed in each of the canisters to heat the one or more metal hydride compound segments; and 
a piping system configured to direct the gaseous hydrogen fuel to the combustion chamber for combustion, 
wherein the combustion chamber is receptive of the gaseous hydrogen fuel and configured to combust the gaseous hydrogen fuel to drive an operation of the engine,
wherein each canister comprises an outer casing, the heating elements comprise first heating element films and perforated heating element films, the first heating element films being supported on an interior surface of the outer casing, the perforated heating element films defining a central gas channel, and
wherein each canister is configured such that the one or more metal hydride compound segments are radially interposed between the first heating element films and the perforated heating element films.  

23.  The aircraft according to claim 21, wherein 

24. - - CANCELED - - 


Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: (1) reference numeral 231 (para. [0043]) to be included with corresponding lead line to “heating elements” and (2) reference numeral 247 (para. [0050]) to be included with corresponding lead line to “vent system.”.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-6, 8, 10-15, 21-23, & 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 6, & 21, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the first heating element films being supported on an interior surface of the outer casing, the perforated heating element films defining a central gas channel.
The closest prior art is Hyde 20150064585, Redmond 20040016769, and Nishizaki 4457136.  Hyde teaches a propulsion system (gas turbine; para. [0025]) on an aircraft (Fig. 10), the propulsion system having a solid hydride storage unit/solid fuel storage system (14) comprising a canister in which one or more metal hydride compound segments are stored and from which gaseous hydrogen fuel desorbed from the one or more metal hydride compound segments is drawn (Fig. 2, with container 24 that may have a solid metal hydride within it which is heated to desorb hydrogen; para. [0006] & [0040]), wherein each canister comprises an outer casing (32), heating elements (86), an engine with a combustion chamber (para. [0025]), a piping system between the solid hydride storage unit and the combustion chamber and configured to transfer the gaseous hydrogen fuel from the solid hydride storage unit (pipe(s) 22), the combustion chamber being receptive of the gaseous hydrogen fuel via the piping system (fuel provided from 14 to combustion engine).  Redmond teaches a propulsion system of an aircraft (paras. [0059] & [0061]), the propulsion system having a solid hydride storage unit/solid fuel storage system (see Figs. 2B-3B & 5; paras. [0042] & [0048]) comprising canisters in which one or more metal hydride compound segments are stored and from which gaseous hydrogen fuel desorbed from the one or more metal hydride compound segments is drawn (e.g. 310, 324, 500; para. [0050]), wherein each canister comprises an outer casing (e.g. 510), heating elements (560A-C), an engine with a combustion chamber (para. [0059]), a piping system between the solid hydride storage unit and the combustion chamber and configured to transfer the gaseous hydrogen fuel from the solid hydride storage unit (see Fig. 1, arrow labeled “hydrogen and/or energy), the combustion chamber being receptive of the gaseous hydrogen fuel via the piping system (para. [0059]), the one or more metal hydride compound segments being interposed between heating elements (portion of metal hydride segments located between heating elements 560A-C).  While neither Hyde’s nor Redmond’s heating elements are disclosed as films, Redmond’s heating elements are shown as very thin elements (see Fig. 5) and heating films were known for desorbing hydrogen from storage materials (see Thampan 9461323; Col. 2, ll. 1-22, Col. 3, ll. 8-56, Col. 4, l. 15).  Nishizaki teaches a metal hydride storage canister (Figs. 8-9) with an outer casing for heating (1) and a perforated element defining a central gas channel (12).  Nishizaki does not teach heating each of the outer casing and the perforated element, nor does Nishizaki teach heating element films on the outer casing or the perforated element, nor would locating heating element films on the perforated element result in the perforated heating element films defining a central gas channel.  No combination of the prior art, therefore, teaches the first heating element films being supported on an interior surface of the outer casing, the perforated heating element films defining a central gas channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741